Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Phillip Leon Worthey, Appellant                        Appeal from the 76th District Court of
                                                       Titus County, Texas (Tr. Ct. No.
No. 06-21-00088-CR         v.                          CR19529).       Memorandum Opinion
                                                       delivered by Chief Justice Morriss and
The State of Texas, Appellee                           Justice Stevens and Justice Carter,
                                                       *participating.  *Retired, Sitting by
                                                       Assignment.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we vacate the trial court’s judgment and dismiss the case.
       We further order that the appellee, the State of Texas, pay all costs of this appeal.


                                                       RENDERED JANUARY 11, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk